TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00571-CV




City of Garland, Appellant

v.

Public Utility Commission of Texas, Appellee





DIRECT APPEAL FROM THE PUBLIC UTILITY COMMISSION OF TEXAS


 
O R D E R
                        We have reviewed the record supplied in the motions for emergency stay filed in this
direct appeal and applied the relevant standards of review.  See Tex. Util. Code Ann. § 15.004 (West
1998); see also Butnaru v. Ford Motor Co., 84 S.W.3d 198, 204 (Tex. 2002);  El Paso Elec. Co. v.
Public Util. Comm’n, 727 S.W.2d 283, 285 (Tex. App.—Austin 1987, no writ).
                        The Motion for Emergency Stay filed by appellant City of Garland is granted.  The
implementation of the disclosure provisions of 16 Texas Administrative Code § 25.505(f)(3) are
stayed pending further order of this Court.  The Public Utility Commission’s conditional Motion for
Stay is denied.
                        The City of Garland is ordered to provide copies of City of Garland Resolutions Nos.
8383 and 9160 to this Court on or before October 6, 2006.
                        So ordered September 29, 2006.
 
                                                                                                                                                            
                                                                        G. Alan Waldrop, Justice
Before Justices Puryear, Pemberton and Waldrop